Citation Nr: 1101308	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-17 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for a low back disorder, 
claimed as a herniated disc.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's wife


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1950 to March 1955.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  

The Veteran provided testimony at a January 2010 Travel Board 
hearing before the undersigned at the RO.  A hearing transcript 
is associated with the claims folder.

The Board notes that the Veteran filed a VA Form 21-2680 
(Examination for Housebound Status or Permanent Need for 
Regular Aid and Attendance) in November 2006, along with a 
letter requesting aid and attendance.  The issue of 
entitlement to aid and attendance has been raised by the 
record, but has not been adjudicated by the RO.  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2010).


FINDINGS OF FACT

The competent and probative evidence preponderates against a 
finding that the Veteran's low back disorder is due to any 
incident or event in military service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by service.  
38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed herein, the Board has identified none.

In January 2006, VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and its 
duty to assist him in substantiating his claim under the VCAA.  
The letter informed him that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies.  He 
was advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to obtain, 
any supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the Veteran was also 
asked to submit evidence and/or information in his possession to 
the RO.  A January 2010 letter described how VA determines 
disability ratings and effective dates.

The Board acknowledges that the content of the January 2006 
letter did not fully comply with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding 
VA's duty to notify and assist.  However, the Board finds that 
any error in notice is non-prejudicial.  Although the Veteran did 
not receive Dingess notice until after initial adjudication of 
the claim (because the initial rating decision occurred 
concurrently with the Court's ruling in Dingess), it is clear 
that he was provided with the opportunity to participate in the 
processing of his claim so as to render any defect in notice non-
prejudicial.  For example, the March 2006 rating decision, May 
2007 SOC, and March 2009 and September 2010 SSOCs explained the 
basis for the RO's action, and the SOC and SSOCs provided him 
with additional 60-day periods to submit more evidence.  In 
addition, the Veteran has demonstrated through his testimony at 
the Board hearing and submission of statements and additional 
evidence that he was aware of the type of evidence required to 
substantiate his claim.  Moreover, the claim was readjudicated in 
the September 2010 SSOC after proper notice was sent.  Finally, 
the benefit being sought is not being granted in this case, so 
the Board will not reach the issue of disability rating or 
effective date discussed by the Court in Dingess.

It appears that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  

It is the Board's conclusion that the Veteran has been provided 
with every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Additionally, the 
Veteran has demonstrated knowledge of, and has acted upon, the 
information and evidence necessary to substantiate the pending 
claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 
(2007) (Court was convinced that the appellant and representative 
had demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Moreover, the Veteran has not 
identified any evidence which he would have submitted if Dingess 
notice had been provided earlier. 

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), treatment records from the Long 
Beach VA Medical Center (VAMC), and private treatment records.

In an April 2010 decision, the Board remanded the claim for 
further development.  Specifically, the Board stated that a VA 
examination was needed to obtain a medical opinion regarding 
whether a nexus, i.e., a causal connection, exists between the 
Veteran's current back disorder and his injuries during active 
service.     

Following this Board's remand, a VA examination was conducted in 
June 2010 that included an opinion regarding the likelihood of a 
nexus between the Veteran's current disorder and active service.  
Thus, it appears that all development requested by this Board in 
its April 2010 remand has been completed to the extent possible, 
and no additional development is required.   

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.303(a) (2010). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 10 
percent or more within one year after the date of separation from 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need 
not be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran contends that he injured his back in service and 
continues to have low back problems related to that incident.  He 
testified at the January 2010 hearing that his back pain started 
after he was lifting 55-gallon oil and gasoline drums, weighing 
about 200 pounds each, while stationed in Korea during active 
service.  He stated that he missed formation and reveille several 
times during service due to back pain, and that he has had back 
pain since then.  

The Veteran's STRs show that in June 1952 he complained of a back 
ache, and a history of trauma to the back while in Korea was 
noted.  The Veteran stated that, since the injury to his back, he 
had had intermittent radiating pain to the right flank.  A brief 
examination was then conducted which revealed slight right flank 
tenderness, and there is no other documentation of back problems 
during service.  Indeed, a March 1953 Report of Medical 
Examination indicates a normal examination of the spine and is 
negative for any back complaints.  Moreover, the March 1955 
separation examination report is negative for any back problems.  

Following separation from service, in January 2007, the Veteran 
complained of chronic back pain at a VAMC visit.  In this regard, 
the Board notes that evidence of a prolonged period without 
medical complaint or treatment, and the amount of time which has 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  However, there is no indication that any treatment 
was rendered or that any diagnosis was made at the 2007 visit.  
  
The Veteran testified at his January 2010 Travel Board hearing 
that he was not currently seeing a doctor for his back pain 
because it did not hurt as much as it used to.  Moreover, he said 
that VA medical facilities had always given him a hard time about 
seeking treatment in the past.  

In June 2010, the Veteran was afforded a VA examination.  He told 
the examiner that he had injured his back when he tried to lift a 
450-pound oil barrel in 1951 while in Korea.  He was seen and 
treated by medics, with pain pills and a back brace.  His back 
pain acted up frequently during service and he was treated by 
medics several times.  Currently, the Veteran had constant aching 
pain that worsened when he stood up.  He was unable to stand for 
more than 10 minutes.  He used a cane to walk, and was unable to 
walk more than a few yards.  On physical examination, there was 
no evidence of scoliosis or ankylosis.  There was reverse 
lordosis.  There was no spasm, atrophy, guarding, pain with 
motion, tenderness, or weakness.  Motor examination showed active 
movement against full resistance in nearly all muscles, with the 
exception of the left hip flexion, which showed active movement 
against some resistance.  Sensory examination was normal.  
Reflexes were also normal.  Range of motion testing showed 
flexion to 70 degrees, extension to 10 degrees, lateral flexion 
to 10 degrees, and rotation to 10 degrees, with objective 
evidence of pain on active range of motion.  An X-ray of the 
lumbar spine showed multilevel degenerative changes and mild 
retrolisthesis at L2-L3.  The examiner assessed degenerative disc 
and joint disease of the lumbar spine associated with chronic 
back pain.  After reviewing the Veteran's claims file, the 
examiner stated that repeated trauma or injury to the back can 
predispose one to develop early degenerative changes.  However, 
these changes could also develop with advancing age.  In this 
case, the examiner noted that the Veteran's separation 
examination was negative for back pain and there was no evidence 
in the claims file that he was suffering from post-service back 
pain until 2006.  Thus, it was the examiner's opinion that the 
Veteran's current back disorder was less likely as not due to the 
injuries in service.  

Based on the foregoing, the Board finds that the weight of the 
evidence is against a grant of service connection for a low back 
disorder.  

First, the Board has ruled out presumptive service connection 
under 38 C.F.R. §§ 3.307, 3.309, as there is no evidence that 
arthritis was manifested either during service or during the 
applicable one-year presumptive period after service separation.  
Further, there is no radiographic evidence of arthritis during 
service or within the first year following his discharge.  

Next, continuity of the disorder has not been established by the 
evidence.  The Board acknowledges that the Veteran is competent 
to give evidence about what he experienced; for example, he is 
competent to discuss his current back pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the Federal Circuit Court has held that in certain 
situations, lay evidence can even be sufficient with respect to 
establishing medical matters such as a diagnosis.  Specifically, 
in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit commented that competence to establish a 
diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See also Davidson v. 
Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may 
comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Furthermore, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of 
issues which involve medical knowledge, such as the diagnosis of 
a disability and the determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In the present case, the Veteran's back pain is found to be 
capable of lay observation, and thus his statements constitute 
competent evidence.  The Board must now consider the credibility 
of such evidence.  The Veteran's service records show one 
complaint of a back ache in active service in 1952.  However, two 
later physical examinations in 1953 and 1955 (the latter was his 
separation examination) showed normal examination of the spine 
and were negative for back complaints.  Following service, there 
was no documentation of complaints or treatment for back pain 
until 2007, over 50 years after his separation from service.  
While he is clearly sincere in his beliefs, in light of these 
factors, the Veteran's current statements to the effect that he 
has experienced continuous symptomatology since active service, 
while competent, are not deemed to be credible.  Therefore, the 
absence of documented complaints or treatment for over five 
decades following his military discharge is more probative than 
his current recollection as to symptoms experienced in the 
distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  
Moreover, the only competent medical nexus opinion is 
unfavorable.  Accordingly, continuity of symptomatology is not 
established by either the competent evidence or the Veteran's own 
statements.

The Board acknowledges the arguments of the Veteran's 
representative in the December 2010 Post-Remand Brief regarding 
the inadequacy of the VA examination.  Namely, the representative 
contends that the examiner based his negative nexus opinion 
solely on the lack of documentation of back pain at separation 
and for many years after service, and improperly disregarded the 
Veteran's statements as to ongoing back pain since the in-service 
injury.  However, the Board finds that the VA examiner's opinion 
is adequate, in that the examiner provided sufficient rationale 
for his opinion that the current back disorder is not related to 
the in-service injuries after reviewing the Veteran's STRs and 
post-service medical records.  Moreover, the Board does not base 
its determination herein solely on the VA examiner's opinion, but 
has also properly considered the lack of medical documentation of 
back pain in assessing the credibility of the Veteran's 
statements regarding continuity of symptomatology.  See Maxson, 
supra.

Because the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a low 
back disorder, the benefit-of-the-doubt doctrine is inapplicable 
and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 


ORDER

Service connection for a low back disorder, claimed as a 
herniated disc, is denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


